UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): October 11, 2007 (August 30, 2007) ADMIRALTY HOLDING COMPANY (Exact name of registrant as specified in charter) Colorado 000-7501 83-0214117 (State or other jurisdiction of incorporation) Commission File Number (I.R.S. Employer Identification Number) 3455 Peachtree Road,N.E. Suite 560 Atlanta, GA30326 (Address of principal executive offices) (404) 995-7010 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions(see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 240.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01Financial Statements and Exhibits (d) Exhibits 16.1 Letter dated October 9, 2007 from Cherry, Bekaert & Holland, L.L.P. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADMIRALTY HOLDING COMPANY Date: October 11, 2007 By: /s/ Herbert C. Leeming Herbert C. Leeming, Chief Executive Officer
